DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to the Amendment filed May 12, 2022.
Claims 22, 26-28, 30, 32, 37, and 40 are amended.
Claim 25 is cancelled.
Claims 42 and 43 are added.
Claims 22-24 and 26-43 are pending.

Response to Arguments
Applicant’s arguments, see last paragraph of page 8 and first paragraph of page 9 of the Amendment, filed 05/12/2022, with respect to the rejection of claims 22-23, 25-29, 31, 37, and 40-41 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of US Patent Application Publication No. 2014/0316496 to Masson et al. In view of Applicant’s argument and the Examiner’s review of the definition of row (“a number of objects in a usually straight line” – http://merriam-webster.com/dictionary/row ), the Examiner agrees that a row should have at least two objects. Accordingly, an obviousness rejection that shows that multiple rows of longitudinal electrodes where each row has 4 electrodes was well-known in the transvascular nerve stimulation art.
In response to the amendment of claim 32 to recite that “plurality of electrodes via a conductive connector disposed in an aperture”, the Examiner notes that Applicant believes that Fig. 7 of the provisional application no. 61/907,993 shows conductive elements (a wire) disposed in apertures and that is what previously applied US Patent No. 5,029,585 Lieber expressly shows in Fig. 3. Therefore, the rejection of claims 32-36 under 35 USC 102 has been withdrawn and replaced with a 103 rejection.

Claim Objections
Claim 42 is objected to because of the following informalities:  There is no punctuation (. - period) at the end of the sentence.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-23, 26-29, 31, 37, 40-41, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2010/0036451 to Hoffer in view of US Patent Application Publication No. 2014/0316496 to Masson et al. (hereinafter referred to as “Masson”).
Regarding claims 22 and 43, Hoffer discloses a catheter (e.g., Fig. 7G and abstract: tubular electrode structures for transvascular nerve stimulation where “catheter” is defined as a tubular medical device for insertion into vessels, passageways, etc. to permit injection or withdrawal of fluids or to keep a passage open - Merriam-Webster.com definition of catheter) comprising: an outer layer defining a plurality of apertures therethrough (e.g., Fig. 6, sheet 74 with apertures/electrodes 72; Figs. 7A and 7G, sheet 84 with apertures 96 and paragraphs [0126], [0129], and [0139]); a body defining at least one longitudinal lumen therein (e.g., Fig. 7G and paragraph [0139]: body is rolled-up electrode structure 90), wherein at least a portion of the body is within the outer layer, and the apertures are radially outward of the lumen (e.g., Fig. 7G); a plurality of electrodes positioned in or on the catheter (e.g., Fig. 7G, 92), each electrode being electrically exposed through an aperture of the plurality of apertures (e.g., Fig. 7G and paragraph [0140]: at least one electrode 92 is electrically exposed to the surroundings through aperture 96); and a plurality of leads, the plurality of leads being electrically connected to the plurality of electrodes (e.g., Fig. 7G, unnumbered wires extending to/from electrodes 92, and Fig. 7A, insulated leads 85 and paragraph [0129]) wherein the plurality of electrodes includes a plurality of proximal electrodes and a plurality of distal electrodes (e.g., Fig. 6, proximal electrodes 72 are closer to wires 75 carrying electricity to electrodes 72 and distal electrodes are those electrodes further from the proximal electrodes).
Regarding claim 37, Hoffer discloses a catheter (e.g., Fig. 7G and abstract: tubular electrode structures for transvascular nerve stimulation where “catheter” is defined as a tubular medical device for insertion into vessels, passageways, etc. to permit injection or withdrawal of fluids or to keep a passage open - Merriam-Webster.com definition of catheter), comprising: a body defining at least one longitudinal lumen therein (e.g., Fig. 7G and paragraph [0139]: body is rolled-up electrode structure 90); a plurality of first electrodes positioned radially outward of the at least one lumen (e.g., paragraphs [0126] and [0129], and Fig. 6 discloses an electrode structure embodiment with three proximal electrodes 72 on the side closest to wires 75); a plurality of second electrodes positioned radially outward of the at least one lumen, wherein the second electrodes are closer to the distal end of the catheter than the first electrodes (e.g., paragraphs [0126] and [0129], and Fig. 6 discloses an electrode structure embodiment with longitudinal rows of distal electrodes 72 on the side furthest from the wires/leads 75); wherein each electrode of the plurality of proximal electrodes and each electrode of the plurality of distal electrodes is exposed through a corresponding aperture in a nonconductive material (e.g., paragraphs [0129]-[0130], [0139]–[0140]: electrodes and leads are embedded in a layer of silicone and the distal electrodes are exposed on one major face of the silicone layer); and a plurality of leads, where each lead is electrically connected to a corresponding electrode of the plurality of proximal electrodes or the plurality of distal electrodes (e.g., Fig. 7G, unnumbered wires extending to/from electrodes 92, and Fig. 7A, insulated leads 85 and paragraph [0129]); wherein a longitudinally extending row of at least two first electrodes is circumferentially offset from a longitudinally extending row of second electrodes (e.g., Fig. 6, the uppermost, left-most electrode 72 is a longitudinally extending row of one proximal electrode and is circumferentially offset from the lowermost, right most longitudinal row of two distal electrodes 72) wherein the plurality of electrodes includes a plurality of proximal electrodes and a plurality of distal electrodes
    PNG
    media_image1.png
    380
    783
    media_image1.png
    Greyscale
 (e.g., Fig. 6, proximal electrodes 72 are closer to wires 75 carrying electricity to electrodes 72 and distal electrodes are those electrodes further from the proximal electrodes). 
Hoffer differs from the claimed invention in that it does not expressly disclose that each row of distal electrodes include two electrodes (that are also not proximal electrodes). However, Fig. 3 of Hoffer is a cross-section of the electrode having multiple electrodes spaced around an inner wall of a blood vessel that would suggest to one of ordinary art that the electrode structure of Fig. 6 also has longitudinal rows spaced apart around an inner wall of the blood vessel. In addition, US Patent Application Publication No. 2014/0316496 to Masson, in a related art: intravascular electrode arrays for neuromodulation
    PNG
    media_image2.png
    174
    277
    media_image2.png
    Greyscale
, teaches that an electrode array having 16 electrodes in four longitudinal rows was well-known to those skilled in the transvascular nerve stimulation art (e.g., abstract, paragraphs [0018] and Figs. 1A and 2 of Masson). Accordingly, one of ordinary skill in the art would have recognized the benefits of having multiple longitudinal rows of electrodes in order to cover both circumferentially and longitudinally the desired stimulation as taught by Masson. Consequently, one of ordinary skill in the art would have modified the catheter of Hoffer to have additional longitudinal rows of electrodes and with four electrodes each, as such was a well-known electrode array to provide desired stimulation coverage as taught by Masson, and because the combination would have yielded predictable results.
With respect to claim 23, Hoffer in view of Masson teaches the catheter of claim 22, wherein the plurality of leads are at least partially surrounded by a nonconducting material (e.g., paragraphs [0129]-[0130], [0139]–[0140] of Hoffer: electrodes and leads are embedded in a layer of silicone and the distal electrodes are exposed on one major face of the silicone layer).
With respect to claim 26, Hoffer in view of Masson teaches the catheter of claim 22, wherein the first longitudinally extending row of proximal electrodes is circumferentially aligned with either the first longitudinally extending row of distal electrodes or the second longitudinally extending row of distal electrodes (see annotated Fig. 2 of Masson where the distal electrodes row are above the proximal electrodes). It would have been further obvious to one of ordinary skill in the art to modify the electrode array structure of its catheter in order to provide desired stimulation coverage as taught by Masson.
As to claim 27, Hoffer in view of Masson teaches the catheter of claim 22, wherein a lead of the plurality leads is capable of being electrically connected to a distal electrode and electrically insulated from each electrode of the plurality of proximal electrodes (e.g., paragraph [0136] of Hoffer: 92A may be paired with 92B and 92C may be paired with 92D of the distal electrodes as shown in Fig. 7E and paragraph [0129]: Insulated leads 85 connect electrodes 82 to a signal generator).
As to claim 28, Hoffer in view of Masson teaches the catheter of claim 22, wherein the second longitudinally extending row of proximal electrodes is circumferentially offset from both the first longitudinally extending row of distal electrodes and the second longitudinally extending row of distal electrodes; and the second extending row of proximal electrodes is circumferentially offset from both the first longitudinal extending row of proximal electrodes and the second longitudinally extending row of distal electrodes (see annotated Fig. 2 of Masson) .
With respect to claims 29 and 40, Hoffer in view of Masson teaches the catheter of claims 22 and 37, further including a chip configured to interface with a controller (e.g., paragraph [0094] of Hoffer: control signals are transmitted wirelessly to cause stimulation signals to be delivered at electrode structures necessarily discloses a catheter with a chip to interface with the controller to receive those control signals), wherein the controller is external to the catheter and is configured to send electrical signals to one or more electrodes of the plurality of electrodes (e.g., paragraph [0174] of Hoffer: the IPG/controller 126 is external to lead wires 123 of the catheter, which deliver stimulation signals to each set of electrodes).
As to claims 31 and 41, Hoffer in view of Masson teaches the catheter of claims 22 and 27, wherein activation of at least two electrodes of the plurality of electrodes generates an electrical field extending radially outward from only a portion of a circumference of the catheter (e.g., paragraph [0085] of Hoffer: Figs. 7C and 7F show the embodiment of Fig. 7 using bipolar electrodes, which when the second electrode is activate would generate an electrically field extending radially outward from a portion of the catheter as shown in Figs. 3 and 8B-C).

Claims 24 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffer in view of Masson as applied to claims 22 and 37 above, and further in view of US Patent Application Publication No. 2014/0148780 to Putz.
Hoffer in view of Masson teaches the catheter of claims 22 and 37, but does not expressly disclose that the at least one longitudinal lumen includes a fluid lumen and a guide wire lumen. However, Putz, in a related art: catheter for treatment of brain tissue, teaches a catheter having a tube 12 with a fluid-flow lumen 44, a channel 46 for receiving a lead with electrodes (e.g., paragraph [0039] of Putz), and a principal lumen 14 for receiving a stylet 28 (e.g., paragraph [0029] of Putz) where the electrodes are aligned with windows/apertures 30 so that the electrodes can stimulate tissue. Accordingly, one of ordinary skill in the art would have recognized the benefits of a catheter with a plurality of electrodes having a fluid lumen and a guide wire lumen in view of the teachings of Putz. Consequently, one of ordinary skill in the art would have modified the catheter of Hoffer to have a fluid lumen and a guide lumen in order to guide the lead into the patient and to provide coolant of the electrode area as taught by Putz, and because the combination would have yielded predictable results.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffer in view of Masson as applied to claim 22 above, and further in view of US Patent No. 5,029,585 to Lieber et al. (hereinafter referred to as “Lieber”).
With respect to claim 30, Hoffer discloses the catheter of claim 22, but does not expressly disclose a conductive element positioned over or within each aperture of the plurality of apertures, where each conductive elements connects an electrode to a lead. However, Lieber, in a related art: intralumen electrodes for use in medical catheters, teaches a catheter (e.g., Fig. 3, 76 and column 7, lines 54-58: electrode lead 55a crosses lumens and terminates in the peripheral wall 76 of the catheter tube 13) having an outer layer 76 defining a plurality of apertures 75 and a plurality of electrodes 71, 73 positioned within the catheter and a plurality of leads 55a and 55b where a conductive element 81 is positioned within each aperture of the plurality of apertures 75 (see Fig. 3 and column 7, line 65 –column 8, line 37 of Lieber). Accordingly, one of ordinary skill in the art would have recognized the benefits of a conductive element positioned over or within each aperture of the plurality of apertures in view of the teachings of Lieber. Consequently, one of ordinary skill in the art would have modified the catheter of Hoffer in view of Masson to have a conductive element positioned over or within each aperture of the plurality of apertures to seal the aperture and also allow electrical stimulation as taught by Lieber, and because the combination would have yielded predictable results.

Claims 32-33 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffer in view of Lieber.
Referring to claim 32, Hoffer discloses a catheter (e.g., Fig. 7G and abstract: tubular electrode structures for transvascular nerve stimulation where “catheter” is defined as a tubular medical device for insertion into vessels, passageways, etc. to permit injection or withdrawal of fluids or to keep a passage open - Merriam-Webster.com definition of catheter), comprising: a body defining at least one longitudinal lumen therein (e.g., Fig. 7G and paragraph [0139]: body is rolled-up electrode structure 90); a plurality of electrodes positioned radially outward of the at least one lumen (e.g., Fig. 7G, 92); and a flexible member including a plurality of leads separated by insulating material (e.g., Fig. 7A and paragraph [0129]: flexible insulating sheet 84 comprises a flexible layer of silicone with insulated leads 85 coupled to the flexible layer of silicone); wherein a lead of the plurality of leads is electrically connected to at least one first electrode of the plurality of electrodes via a connection disposed in an aperture corresponding to the at least one first electrode (e.g., paragraph [0129]: leads 85 connect electrodes 82 to a signal generator); and activation of at least two second electrodes of the plurality of electrodes generates an electrical field extending radially outward from only a portion of a circumference of the catheter (e.g., paragraph [0085]: Figs. 7C and 7F show the embodiment of Fig. 7 using bipolar electrodes, which when the second electrode is activate would generate an electrically field extending radially outward from a portion of the catheter as shown in Figs. 3 and 8B-C).
As to claim 32, Hoffer differs from the claimed invention in that it does not expressly disclose “wherein a lead of the plurality of leads is electrically connected to at least one first electrode of the plurality of electrodes via a conductive connector disposed in an aperture corresponding to the at least one first electrode”. However, Lieber, in a related art: intralumen electrodes for use in medical catheters, teaches a catheter (e.g., Fig. 3, 76 and column 7, lines 54-58: electrode lead 55a crosses lumens and terminates in the peripheral wall 76 of the catheter tube 13) having an outer layer 76 defining a plurality of apertures 75 and a plurality of electrodes 71, 73 positioned within the catheter and a plurality of leads 55a and 55b where a conductive element 81 is positioned within each aperture of the plurality of apertures 75 (see Fig. 3 and column 7, line 65 –column 8, line 37 of Lieber). Accordingly, one of ordinary skill in the art would have recognized the benefits of a conductive element positioned over or within each aperture of the plurality of apertures in view of the teachings of Lieber. Consequently, one of ordinary skill in the art would have modified the catheter of Hoffer to have a conductive element positioned over or within each aperture of the plurality of apertures to seal the aperture and also allow electrical stimulation as taught by Lieber, and because the combination would have yielded predictable results.  
With respect to claim 33, Hoffer in view of Lieber teaches the catheter of claim 32, wherein each electrode of the plurality of electrodes is electrically connected to a corresponding lead of the plurality of leads (e.g., Figs. 7C-7F and paragraphs [0136]-[0138] of Hoffer).
As to claim 36, Hoffer in view of Lieber teaches the catheter of claim 32, wherein the flexible member is affixed to the body (e.g., Fig. 7A and paragraph [0129] of Hoffer: flexible insulating sheet 84 comprises a flexible layer of silicone with insulated leads 85 coupled to the flexible layer of silicone).
With respect to claim 35, Hoffer in view of Lieber teaches the catheter of claim 32, wherein the plurality of leads are at least partially surrounded by a nonconducting material (e.g., paragraphs [0129]-[0130], [0139]–[0140] of Hoffer: electrodes and leads are embedded in a layer of silicone and the distal electrodes are exposed on one major face of the silicone layer).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffer in view of Lieber as applied to claim 32 above, and further in view of Masson.
Hoffer in view of Lieber differs from the claimed invention in that it does not expressly disclose that each row of distal electrodes include two electrodes (that are also not proximal electrodes). However, Fig. 3 of Hoffer is a cross-section of the electrode having multiple electrodes spaced around an inner wall of a blood vessel that would suggest to one of ordinary art that the electrode structure of Fig. 6 also has longitudinal rows spaced apart around an inner wall of the blood vessel. In addition, US Patent Application Publication No. 2014/0316496 to Masson, in a related art: intravascular electrode arrays for neuromodulation
    PNG
    media_image2.png
    174
    277
    media_image2.png
    Greyscale
, teaches that an electrode array having 16 electrodes in four longitudinal rows was well-known to those skilled in the transvascular nerve stimulation art (e.g., abstract, paragraphs [0018] and Figs. 1A and 2 of Masson). Accordingly, one of ordinary skill in the art would have recognized the benefits of having multiple longitudinal rows of electrodes in order to cover both circumferentially and longitudinally the desired stimulation as taught by Masson. Consequently, one of ordinary skill in the art would have modified the catheter of Hoffer in view of Lieber to have additional longitudinal rows of electrodes and with four electrodes each, as such was a well-known electrode array to provide desired stimulation coverage as taught by Masson, and because the combination would have yielded predictable results.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffer in view of Masson and Putz as applied to claim 38 above, and further in view of US Patent Application Publication No. 2013/0060245 to Grunewald et al. (hereinafter referred to as “Grunewald”).
Hoffer in view of Masson and Putz teaches the catheter of claim 38,  but does not expressly teach that the at least one longitudinal lumen further includes a plurality of electrically connecting lumens, wherein each lead of the plurality of leads is at least partially disposed in an electrically connecting lumen of the plurality of electrically connecting lumens. However, Grunewald, in a related art: catheter adapted for direct tissue contact, teaches that a longitudinal lumen includes a plurality of electrically connecting lumens (e.g., Fig. 9A, 80 of Grunewald) and that it is well-known to those skilled in the medical arts to have more than one lumen in a catheter for electrode assemblies (e.g., paragraph [0072] of Grunewald). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of employing a separate lumen for each electrode assembly as taught by Grunewald. Consequently, one of ordinary skill in the art before the effective filing date of the claimed invention would have modified the longitudinal lumen of Hoffer in view of Masson and Putz to have a plurality of electrically connecting lumens, where each lead of the plurality of leads is disposed in an electrically connecting lumen of the plurality of connecting lumens, in addition to the fluid lumen and the guide wire lumen, in view of the teachings of Grunewald that such was a well-known engineering expedient in the catheter with electrodes art, and because the combination would have yielded predictable results. 

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffer in view of Masson as applied to claim 37 above, and further in view of US Patent Application Publication No. 2015/0045810 to Hoffer et al. (hereinafter referred to as Hoffer ‘810) and US Patent Application Publication No. 2015/0126839 to Li et al. (hereinafter referred to as “Li”).
Hoffer in view of Masson teaches the catheter of claim 37, but does not expressly disclose a longitudinal distance between a distalmost electrode of the plurality of first electrodes and a proximalmost electrode of the plurality of second electrodes is greater than a longitudinal distance between any two adjacent electrodes of the plurality of first electrodes and a longitudinal distance between any two adjacent electrodes of the plurality of second electrodes. However, Hoffer ‘810, in a related art: transvascular nerve stimulation, teaches that spacing between electrodes on a support structure are selected to allow the electrodes to be proximate anatomical structures, for example nerves passing nearby the blood vessel (e.g., paragraph [0061] of Hoffer ‘810). Li, in a related art: catheter for stimulating nerves, teaches that the longitudinal distance between a distalmost electrode of the plurality of first electrodes (e.g., Fig. 5, 204(4) of Li) and a proximalmost electrode of the plurality of second electrodes (e.g., Fig. 5, 204(5) of Li) is greater than a longitudinal distance between any two adjacent electrodes of the plurality of the first electrodes and a longitudinal distance between any two adjacent electrodes of the plurality of the second electrodes.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the spacing between electrode arrays depends upon the location of the nerves of the body that are desired to be stimulated in view of the teachings of Hoffer ‘810. One of ordinary skill in the art also would have recognized that support structures, such as catheters, having a first array of electrodes spaced from a second array of electrodes by a greater distance than the spacing between the electrodes of the first and second array was well-known to those skilled in the nerve stimulating catheter art in view of the teachings of Li. Consequently, one of ordinary skill in the art would have modified the catheter of Hoffer in view of Masson to have a spacing between its arrays, as taught by Li, in order to stimulate nerves that require that spacing in view of the teachings of Hoffer ‘810, and because the combination would have yielded predictable results.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22, 26, 37, and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 22 of U.S. Patent No. 10,293,164. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the instant application is obvious over at least one claim of the ‘164 patent.
Claims 22, 26, 37 and 43 of the instant application is conflicting or coextensive with claims 9 and 22 of the ‘164 patent. 

Claims 23, 27, 29, 31, and 40-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,293,164 in view of Hoffer. 
Hoffer teaches the subject matter of claims 23, 27, 29, 31, 40-41 as discussed above in paragraph 11. It would have been obvious to modify claims 1 and 19 of the ‘164 patent to have the features of claims 23, 27, 29, 31, and 40-41 because such were known engineering expedients in the transvascular nerve stimulation art as taught by Hoffer, and because the combination would have yielded predictable results.

Claims 24 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,293,164 in view of Putz.
Putz teaches the subject matter of claims 24 and 38 as discussed in paragraph 12 above. It would have been obvious to modify claims 1 and 19 of the ‘164 patent to have the features of claims 24 and 38 because such were known engineering expedients in the transvascular nerve stimulation art as taught by Putz, and because the combination would have yielded predictable results.

Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,293,164 in view of Masson.
It would have been obvious to modify claims 1 and 19 of the ‘164 patent to have the features of claim 28 because such were known engineering expedients in the transvascular nerve stimulation art as taught by Masson, and because the combination would have yielded predictable results.

Claims 30 and 32-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,293,164 in view of Lieber. Claim 30 of the instant application differs from claim 1 of the ‘164 patent in that it does not expressly claim that a conductive member is positioned over or within each aperture of the plurality of apertures. However, as discussed in paragraphs 13-14, Lieber teaches a catheter (e.g., Fig. 3, 76 and column 7, lines 54-58: electrode lead 55a crosses lumens and terminates in the peripheral wall 76 of the catheter tube 13) having an outer layer 76 defining a plurality of apertures 75 and a plurality of electrodes 71, 73 positioned within the catheter and a plurality of leads 55a and 55b where a conductive element 81 is positioned within each aperture of the plurality of apertures 75 (see Fig. 3 and column 7, line 65 –column 8, line 37 of Lieber). Accordingly, one of ordinary skill in the art would have recognized the benefits of a conductive element positioned over or within each aperture of the plurality of apertures in view of the teachings of Lieber. Consequently, one of ordinary skill in the art would have modified the catheter of Hoffer to have a conductive element positioned over or within each aperture of the plurality of apertures to seal the aperture and also allow electrical stimulation as taught by Lieber, and because the combination would have yielded predictable results.

Claims 38-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,293,164 in view of Grunewald. Claims 38-39 differ from the ‘164 patent in that it does not expressly claim the longitudinal lumen includes a fluid lumen and a guide wire lumen and a plurality of electrically connecting lumens. However, as discussed above in paragraph 16, Grunewald teaches that a longitudinal lumen includes a fluid lumen (e.g., paragraph [0052] and Fig. 9a, 38) and plurality of electrically connecting lumens or guide wire lumens (e.g., paragraph [0059] and Fig. 9A, 80 of Grunewald) and that it is well-known to those skilled in the medical arts to have more than one lumen in a catheter for electrode assemblies (e.g., paragraph [0072] of Grunewald). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of employing a separate lumen for each electrode assembly as taught by Grunewald. Consequently, one of ordinary skill in the art before the effective filing date of the claimed invention would have modified the longitudinal lumen of Hoffer in view of Putz to have a plurality of electrically connecting lumens, where each lead of the plurality of leads is disposed in an electrically connecting lumen of the plurality of connecting lumens, in addition to the fluid lumen and the guide wire lumen, in view of the teachings of Grunewald that such was a well-known engineering expedient in the catheter with electrodes art, and because the combination would have yielded predictable results. 

Claim 42 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 22 of U.S. Patent No. 10,293,164 in view of Hoffer ‘810 and Li.
Putz teaches the subject matter of claim 42 as discussed in paragraph 17 above. It would have been obvious to modify claims 9 and 22 of the ‘164 patent to have the features of claims 42 because such were known engineering expedients in the transvascular nerve stimulation art as taught by Hoffer ‘810 and Li, and because the combination would have yielded predictable results.

Claims 22-29, 32-37, and 40-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,242,088 in view of Hoffer in view of Masson. Claims 22, 32-33, and 36-37 of the instant application are conflicting or coextensive with claim 1 of the ‘088 patent, except for the recitation of a plurality of leads and/or a flexible member or a longitudinally extending row of electrodes and the plurality of electrodes having distal electrodes that include first and second longitudinal rows of electrodes and proximal electrodes having first and second longitudinal rows of electrodes. However, Hoffer discloses a plurality of leads 85 (claims 22, 32, 37), a flexible member (claims 32 and 36), and a longitudinally extending row of electrodes (claim 37); and Hoffer in view of Masson teaches the electrode array structure of instant claims 22 and 37 as discussed above. It would have been obvious to one of ordinary skill in the art to provide a plurality of leads to electrically connect the signal generator to the electrodes of the ‘088 patent, to provide a flexible member including a plurality of leads separated by insulating material, and to provide the electrode structure with longitudinally extending rows of electrodes in view of the teachings of Hoffer in view of Masson. Claims 24 and 38 of the instant application is conflicting or coextensive with claim 11 of the ‘088 patent. Claim 34 of the instant application is conflicting or coextensive with claim 1 of the ‘088 patent as modified by Hoffer in view of Masson as discussed above. Claims 29, 31, and 40-41 are conflicting or coextensive with claim 8 of the ‘088 patent. Claims 23, 26-28, and 35 are directed to obvious features that are taught by Hoffer in view of Masson, as discussed above, and would have been obvious modifications to the catheter of the ‘088 patent as such are well-known features in the transvascular nerve stimulation art as taught by Hoffer in view of Masson, and because the combination would have yielded predictable results.

Claims 22-29, and 31-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,545,511 in view of Hoffer in view of Masson. 
Claims 22, 32, and 36-37 of the instant application is conflicting or coextensive with claim 1 of the ‘511 patent, except for the recitation of a plurality of leads and/or a flexible member (claims 32 and 36); and longitudinally extending row of electrodes and the plurality of electrodes having distal electrodes that include first and second longitudinal rows of electrodes and proximal electrodes having first and second longitudinal rows of electrodes. However, Hoffer discloses a plurality of leads 85 (claims 22, 32, 37) and a flexible member (claims 32 and 36), and Hoffer in view of Masson teaches the electrode array structure of instant claims 22 and 37  as discussed above. It would have been obvious to one of ordinary skill in the art to provide a plurality of leads to electrically connect the signal generator to the electrodes of the ‘511 patent and to provide a flexible member attached to the body defining a lumen in view of the teachings of Hoffer. Claims 23 and 35 of the instant application are conflicting or coextensive with claim 12 of the ‘511 patent. Claims 24 and 38-39 of the instant application is conflicting or coextensive with claim 5 of the ‘511 patent. Claim 34 of the instant application is conflicting or coextensive with claim 1 of the ‘511 patent as modified by Hoffer in view of Masson as discussed above. Claim 26 is conflicting or coextensive with claim 12 of the ‘511 patent. Claim 27 is conflicting or coextensive with claim 12 of the ‘511 patent. Claims 29, 31, and 40-41 are conflicting or coextensive with claim 4 of the ‘511 patent. Claims 28 and 33 are directed to obvious features that are taught by Hoffer, as discussed above, and would have been an obvious modification to the catheter of the ‘088 patent as such are well-known features in the transvascular nerve stimulation art as taught by Hoffer, and because the combination would have yielded predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 2006/0095106 to Maxfield et al. is directed to a catheter for insertion of electrodes into a patient’s body where the catheter has an array of apertures at a distal end and an array of apertures at the proximal end where the two arrays are separated by a longitudinal distance greater than the spacing between electrodes of each array, and electrodes are inserted between apertures of each array as described in paragraphs [0013]-[0014] of Maxfield.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/           Primary Examiner, Art Unit 3792